SHEPARD, Chief Justice,
dissenting.
The Code section at issue in this case, Ind.Code § 31-19-9-12(1), reflects two straightforward ideas:
1. An objection to an adoption by someone other than a parent is a nonevent, and
2. A parent who receives notice of an adoption and decides not to participate loses. Thus, I see the section 12(1) as declaring that a putative father who acts to establish parenthood and actively contests an adoption is not deemed to have consented to the adoption. A putative father who fails to do them both is deemed to have consented.
Holding that a putative father can derail an otherwise lawful adoption by doing just one but not the other, as the Court does today, may help the occasional blunderer, like the inmate in this case.
But it will also provide a very simple roadmap for obstructionists, a tool to use *595in preventing what my colleagues call the "expeditious placement of eligible children."
In this instance, it prevents the expeditious placement of a child who has known only these adoptive parents during the entire thirty-two months since his birth.
As for where a putative father must object, I find it easy enough to say that he must object in the court where the adoption is filed. It is true that the statute does not explicitly require that, but neither do the Rules of Trial Procedure adopted by this Court, for example. The Trial Rules do not say explicitly that one must file the answer to a complaint in the same court where the complaint was filed. Likewise, there are other statutes that provide an opportunity for objection, like the chance to object to an appraiser's report in a condemnation, that do not compel that the objection be filed in the court where the condemnation is pending. I would like to think that in either instance we would hold that a person who filed in another court or another county didn't get the job done. I would so hold here, saying that the putative father did not timely object to the adoption and that his consent was given by operation of law.